      Case 2:19-cv-08972-CBM-FFM Document 11 Filed 10/22/19 Page 1 of 1 Page ID #:296




                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
SETH SHAPIRO                                                         CASE NUMBER


                                                                                   CV 19-8972 CAS(FFMx)
                                        PLAINTIFF(S)/PETITIONER(S)
                                   v.
AT&T INC., ET AL.                                                         ORDER TO REASSIGN CASE DUE TO
                                                                            SELF-RECUSAL PURSUANT TO
                                   DEFENDANT(S)/RESPONDENTS(S)
                                                                               GENERAL ORDER 19-03


        The undersigned Judge, to whom the above-entitled case was assigned, is hereby of the opinion that he
or she should not preside over said case, by reason of (please use additional sheets if necessary) :
The undersigned holds a financial interest in AT&T, Inc.




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 19-03.
         This self-recusal has been Ordered:
               ✔ within 120 days of the Court being assigned said case.

                   after 120 days of the Court being assigned said case.

         October 22, 2019
         Date                                                          United States District Judge/Magistrate Judge



                                              NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge                Consuelo B. Marshall            . On all documents
subsequently filed in this case, please substitute the initials         CBM           after the case number in
place of the initials of the prior judge so that the case number will read:      2:19-cv-08972 CBM(FFMx)               .

         This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge          Statistics Clerk


CV-52 (03/19)                   ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 19-03
